COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         David James Chapman v. The State of Texas

Appellate case numbers:      01-14-00980-CR & 01-14-00981-CR

Trial court case numbers: 1421328 & 1421329

Trial court:                 183rd District Court of Harris County

        This case was abated and remanded to the trial court for correction of the trial
court’s certification of the appellant’s right to appeal and to determine whether appellant
was indigent and entitled to appointed counsel. The trial court clerk filed a supplemental
clerk’s record in each cause on August 6, 2015, containing certifications that appellant
has the right of appeal in each cause, and orders finding appellant indigent and appointing
appellate counsel, Juan Manuel Contreras, Jr. Reporter’s records of the abatement
hearings were filed in each cause on September 15, 2015. Accordingly, we REINSTATE
this case on the Court’s active docket.
       David James Chapman filed pro se briefs in both causes, but we will allow
appointed counsel the opportunity to file a brief in these cases. Appellant’s briefs in each
cause are ORDERED to be filed no later than 30 days from the date of this order.1 See
TEX. R. APP. P. 38.6(a).
        The State’s briefs, if any, are ORDERED to be filed in both causes within 30 days
of the filing of appellant’s brief, or if no new appellant’s briefs are filed within 30 days of
the date of this order, the State’s briefs are ORDERED to be filed in both causes within
60 days of the date of this order. See TEX. R. APP. P. 38.6(b).



1
       In cause number 01-14-00980-CR, the clerk’s record was filed on January 12,
       2015, and we received notification that no court reporter’s record was taken. In
       cause number 01-14-00981-CR, the clerk’s record was filed on January 12, 2015,
       and we received notification that no court reporter’s record was taken.
Judge’s signature: /s/ Harvey Brown
                     Acting individually    Acting for the Court

Date: October 15, 2015